DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           LLIJMASG, LLC, and KINSTONE MARKET, INC.,
                           Appellants,

                                     v.

                CITY OF WILTON MANORS, FLORIDA,
                            Appellee.

                               No. 4D20-1958

                          [December 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE18-13003.

  Jason Gordon of Law Offices of Jason Gordon, P.A., Hollywood, for
appellants.

    Kerry L. Ezrol of Goren, Cherof, Doody & Ezrol, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.